              Case 4:20-cv-02200 Document 3 Filed on 07/01/20 in TXSD Page 1 of 2



                                        IN THE LINITED STATES DISTRICT COURT
                                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION

YVONNE PENA                                                             $
   Plaintifï                                                            $
                                                                        $
VS.                                                                     $      C.A. NO. 4:20-cv-02200
                                                                        $
CITIBANK, N.A., AS TRUSTEE FOR                                          $
CMLTI ASSET TRUST; FAY SERVICING,                                       $
LLC                                                                     $
         Defendants                                                     $


                           DEFENDANTSO CERTIFICA                       OF'   INTERESTED PARTIA,S

               Defendants, Fay Servicing, LLC ("Fay Servicing") and Citibank, N.A. as Trustee for

CMLTI Asset Trust ("Trustee") (collectively "Defendants") file this Certificate of Interested

Parties. Defendants reserve the right to supplement this certification as necessary. The

undersigned counsel certifies that the following persons, corporations, and firms have or may have

a   financial interest in the outcome of this case:

               ].          Plaintiffs   -   Yvonne Pena

               2.           Counsel for PlaintifË Alexander Law, PLLC

               3.          Defendant        -   Fay Servicing, LLC

              4.           Defendant        -   Citibank, N.A. as Trustee for CMLTI Asset Trust

               5.          Counsel for Defendants         -   Hirsch & Westheimer, P.C.




2017   0t 9 4.20200440/37 43325.1
                Case 4:20-cv-02200 Document 3 Filed on 07/01/20 in TXSD Page 2 of 2



                                                       Respectfully submitted,

                                                       By: /s/ Michael F. Hord .Tr.
                                                          Michael F. Hord Jr.
                                                           State Bar No. 00784294
                                                          Federal LD. No. i6035
                                                          Eric C. Mettenbrink
                                                           State Bar No. 24043819
                                                          Federal I.D. No. 569887
                                                          HIRSCH & WESTHEIMER, P.C.
                                                           1 4 1 5 Louis iana, 36th Floor

                                                           Houston, Texas 77002-2772
                                                           Tel (713) 220-9t82lFax (713) 223-9319
                                                           Email : mhord@hirschwest. com
                                                           Email: emettenbrink@hirschwest.cor4

                                                       ATTORNEYS FOR DEFENDANTS


                                          CERTIFICATE OF SERVICE

                 I hereby certify that on this I't day of Ju1y,2020,
                                                          true and correct copy of the foregoing
                                                                       a
and/or attached was served on each attorney of record or party in accordance with Federal Rule
of Civil Procedure 5(b) as follows:

                                             Brandy Michelle Alexander
                                               Alexander Law, PLLC
                                            6200 Savoy Drive, Suite 1202
                                               Houston, Texas 77036
                                                     Via ECF


                                                        /s/ Michael F. Hord Jr.
                                                        Michael F. Hord Jr




                                                           2
20t   70   194.20200440 137 4332s, I
